Citation Nr: 0101277	
Decision Date: 01/17/01    Archive Date: 01/24/01

DOCKET NO.  96-27 486A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for left leg patella 
tenosynovitis, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased rating for right leg patella 
tenosynovitis, currently evaluated as 10 percent disabling.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from September 1961 
to September 1963, and from October 1965 to September 1981.  
This matter comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) New Orleans Regional Office (RO).

In February 1996, the RO denied service connection for 
glaucoma.  By November 1997 rating decision, the RO denied 
ratings in excess of 10 percent for right and left leg 
patella tenosynovitis.  In July 1998, the RO denied service 
connection for a left ankle disorder, Chopart dislocation of 
the feet, claw toes of the right foot, and a right ankle 
disorder.  The veteran duly appealed the RO determinations 
and in January 2000, the Board denied service connection for 
a left ankle disorder, glaucoma, a right ankle disorder, 
Chopart dislocation of the feet, and claw toes of the right 
foot.  The issues of entitlement to ratings in excess of 10 
percent for right and left leg patella tenosynovitis were 
remanded for additional development of the evidence.  


FINDING OF FACT

The veteran's left and right knee disabilities are manifested 
by pain, swelling, and limitation of flexion; the objective 
medical evidence of record contains no indication of 
subluxation or lateral instability, a dislocated semilunar 
cartilage, ankylosis, limitation of flexion of the leg 
between 15 and 30 degrees, or limitation of extension of the 
leg between 15 and 45 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
left leg patella tenosynovitis have not been met. 38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R.§§ 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5024, 5260, 5261 (2000).

2.  The criteria for a rating in excess of 10 percent for 
right leg patella tenosynovitis have not been met. 38 
U.S.C.A. §§ 1155, 5107(a) (West 1991); 38 C.F.R.§§ 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5024, 5260, 5261 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Factual Background

A review of the record shows that by March 1989 rating 
decision, the RO granted service connection for right and 
left leg patella tenosynovitis based on service medical 
records showing complaints of bilateral knee pain since 1973, 
with diagnoses of chronic patellar tenosynovitis.  The RO 
assigned a zero percent rating for the veteran's right and 
left knee disabilities under Diagnostic Code 5024, based on a 
February 1989 VA medical examination report describing no 
musculoskeletal abnormalities.  

The veteran appealed the RO's determination with respect to 
the initial zero percent ratings assigned for his right and 
left knee disabilities.  Thereafter, the RO obtained VA 
outpatient clinic records dated from January 1983 to 
September 1992, which were negative for notations of 
complaints or abnormalities pertaining to either knee.  By 
February 1994 decision, the Board increased the initial 
ratings for the veteran's right and left knee disabilities to 
10 percent.  In its decision, the Board noted that the 
veteran had complained of discomfort in his knees on 
kneeling.  Although no clinical findings of limitation of 
motion or impairment of knee function were recorded at the 
February 1989 VA medical examination, the Board found that 10 
percent ratings were warranted based on the veteran's 
complaints of painful motion in each knee.  

VA clinical records dated from June 1993 to July 1996 show 
that the veteran sought treatment in March 1995 for stiffness 
in his knees and feet.  In December 1995, he participated in 
an Agent Orange physical examination at which he denied 
muscle pains, but reported popping in his joints, especially 
his knees and ankles.  Physical examination showed free range 
of motion and no gross deformity in the veteran's 
extremities.  He had good muscular power, bilaterally.  The 
diagnoses included osteoarthritis, both knees, by history.  
The remaining treatment records pertaining to this period are 
negative for complaint or finding of abnormality as to either 
knee.

In July 1997, the veteran filed a claim for an increased 
rating for his right and left knee disabilities.  VA clinical 
records dated from July to October 1997 reveal that he was 
treated on numerous occasions during this period for several 
disorders, including obesity, diabetes, hypertension, 
peripheral vascular disease, and Charcot's foot.  In October 
1997, it was noted that he had a brace on his left knee, but 
no additional complaint or abnormality was noted.  

On August 1997 VA medical examination, the veteran reported 
that he had worn bilateral knee braces for the last eight 
months.  He stated that he had been unable to kneel due to 
increased knee pain since 1967.  On objective examination, 
there was moderate bony swelling and mild suprapatellar 
effusion in the left knee.  The right knee was normal.  
Neither knee showed any subluxation, lateral instability, 
nonunion, malunion, or loose motion.  Range of motion of the 
left knee was normal.  Range of motion of the right knee was 
from zero to 120 degrees.  The diagnoses included 
degenerative joint disease, right knee.

By November 1997 rating decision, the RO denied ratings in 
excess of 10 percent for the veteran's right and left knee 
disabilities.  The veteran appealed the RO's determination, 
arguing that he was entitled to 20 percent ratings for each 
knee.  

Thereafter, the RO obtained additional VA outpatient 
treatment records dated from January 1997 to March 1998.  
These records show that in April 1997, the veteran sought 
treatment for bilateral knee pain, stating that he wanted 
braces for both of his knees.  Physical examination showed no 
effusion and full range of motion.  The remaining treatment 
records are negative for complaint or clinical finding of any 
abnormality of either knee.

On VA medical examination in April 1998, the veteran reported 
pain in both knees on kneeling and sitting since 1988.  He 
reported constant swelling of both knees, but denied 
dislocation or subluxation.  He stated that he was unable to 
cross his knees, run, or walk more than 100 yards 
continuously.  On physical examination, the veteran had mild 
pain and tenderness of both knees with mild swelling.  There 
was no abnormal movement, heat, or effusion, and his gait was 
normal.  Range of motion of the right knee was from zero to 
90 degrees, with pain beginning at 40 degrees.  Range of 
motion of the left knee was from zero to 90 degrees, with 
pain at 50 degrees.  There was no instability.  X-ray 
examination of both knees was normal.  The diagnosis was 
chronic bilateral knee pain, bilateral patellar 
tenosynovitis.

On VA orthopedic examination in March 2000, the veteran 
claimed his right knee had been swollen since 1974 and that 
his left knee had been swollen on and off.  He indicated that 
he stopped working in 1971 due to his diabetes, as well as 
and pain in several joints.  He stated that the only activity 
he could do was to walk with a cane about 60 yards.  He 
indicated an inability to stand for more than 10 to 15 
minutes due to right ankle pain.  The examiner noted that the 
veteran used a cane to walk; his gait was slow but not 
significantly abnormal.  On physical examination, the right 
knee was described as normal without instability, swelling or 
tenderness.  Range of motion was from zero to 90 degrees, 
limited due to pain.  The left knee was also described as 
normal without instability, swelling, or tenderness.  Range 
of motion was from zero to 120 degrees with mild pain on 
flexion.  The examiner commented that, if the veteran had 
been motivated to complete the range of motion testing, he 
would likely have had normal range of motion in both knees.  
The diagnoses included tendinitis of the knees.  The examiner 
indicated that he was of the opinion that the veteran had 
mild functional overlay that resulted in mild deficiency of 
the range of movement of the knees.  He stated that the only 
significant disability which the veteran had on examination 
was his right ankle condition, which was a complication of 
his nonservice-connected diabetes mellitus.

In March 2000, the veteran underwent a fee-basis orthopedic 
examination at which he reported performing about 50 
parachute jumps as an Army paratrooper and had developed pain 
in swelling in both knees in 1967.  As to current symptoms, 
he reported that he was unable to kneel, squat, or climb.  He 
indicated that he had swelling in the knees and wore knee 
braces.  He denied locking or subluxation of either knee, 
although he reported a cracking sensation on standing and 
moving.  He stated that the pain in his knees came and went, 
but was not severe.  He stated that precipitating factors 
were increased activity and alleviating factors were rest and 
elevation.  He stated that these flare-ups of pain did not 
increase the limitation of motion or impairment of his knees.  
On physical examination, range of motion of the veteran's 
knees was from -10 degrees to 130 degrees on the right and 
from zero to 140 degrees on the left.  The knee joint was 
painful on flexion of more than 130 degrees on the right and 
more than 140 degrees on the left.  The examiner indicated 
that there was no additional limited motion due to pain, and 
no fatigue or weakness of either knee.  The examiner noted 
that VA X-ray examination of the knees in March 2000 showed 
narrowing of both joint spaces, more so on the left than the 
right.  There was no evidence of loose bodies or patella 
abnormality, and the examiner noted that there had been no 
deterioration compared to August 1997 X-ray studies.  The 
diagnoses included degenerative patella femoral arthritis, 
bilateral medial patella facet with early degeneration of the 
femoral tibial joint.  The examiner commented that the 
severity of the veteran's knee disabilities was moderate.  He 
noted that there was no history of recurrent subluxation or 
lateral instability of the knee or any other limitation of 
function.  He stated that to a reasonable degree of medical 
probability, the veteran's knee pain could significantly 
limit functional ability during flare-ups or prolonged use, 
but did not produce additional range of motion loss.  

II.  Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2000).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2000).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2000).  
The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2000).

The U.S. Court of Appeals for Veterans Claims (the Court) has 
held that functional loss, supported by adequate pathology 
and evidenced by visible behavior of the veteran undertaking 
the motion, is recognized as resulting in disability.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 
4.40, 4.45.

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2000).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected rating, and 
the rating of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2000).  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  Esteban 
v. Brown, 6 Vet. App. 259 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994) 
that compensation for service-connected injury is limited to 
those claims which show present disability, and where 
entitlement to compensation has already been established and 
an increase in the rating is at issue, the present level of 
disability is of primary importance.

III.  Analysis

At the outset, the Board notes that VA has a duty to assist 
the veteran in the development of facts pertinent to his 
claims.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. § 5103A).  Consistent with such duty, the Board 
remanded the matter in January 2000 for additional 
development of the evidence, including a VA medical 
examination.  A review of the record indicates that the 
development requested by the Board in its remand has been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  
The examination reports obtained are thorough and contain 
sufficient information to rate the veteran's disabilities in 
accordance with the applicable rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204 (1994).  

In view of the foregoing, and noting that the veteran has not 
identified any outstanding relevant evidence which may 
support his claims, the Board is satisfied that all relevant 
facts have been adequately developed to the extent possible; 
no further assistance to the veteran in developing the facts 
pertinent to his claims is required to comply with the duty 
to assist the veteran as mandated by 38 U.S.C.A. § 5107(a), 
as amended.

Turning to the merits of the claims, it is noted that the 
veteran's right and left knee disabilities are currently 
rated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5024.  That provision provides that 
tenosynovitis is to be rated on the basis of limitation of 
motion of the affected part.  Arthritis is also rated on the 
basis of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Code 5010.

In that regard, limitation of flexion of a knee is rated as 
follows:  flexion limited to 45 degrees is 10 percent; 
flexion limited to 30 degrees is 20 percent; and flexion 
limited 15 degrees is 30 percent.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Evaluations for limitation of 
extension of the knee are assigned as follows:  extension 
limited to 10 degrees is 10 percent; extension limited to 15 
degrees is 20 percent; extension limited to 20 degrees is 30 
percent; extension limited to 30 degrees is 40 percent; and 
extension limited to 45 degrees is 50 percent.  38 C.F.R. § 
4.71a, Diagnostic Code 5261.  Normal range of motion of a 
knee is from zero degrees of extension to 140 degrees of 
flexion.  38 C.F.R. § 4.71, Plate II (2000).

In this case, the medical evidence of record confirms X-ray 
evidence of right and left knee arthritis.  However, repeated 
VA medical examinations do not show that the veteran's right 
or left knee motion has been limited to the extent necessary 
to meet the criteria for a rating in excess of 10 percent.  
For example, in April 1997, range of motion of both knees was 
normal.  On VA medical examination in August 1997, range of 
motion of the left knee was normal and range of motion of the 
right knee was from zero to 120 degrees.  On VA medical 
examination in April 1998, range of motion of the both knees 
was from zero to 90 degrees.  On VA orthopedic examination in 
March 2000, range of motion of the right knee was from zero 
to 90 degrees and range of motion of the left knee was from 
zero to 120 degrees.  On fee-basis orthopedic examination in 
March 2000, range of motion of the veteran's knees was from -
10 degrees to 130 degrees on the right and from zero to 140 
degrees on the left.  These findings do not warrant a rating 
in excess of 10 percent under the criteria based on 
limitation of extension or flexion.  38 C.F.R. § 4.71, Plate 
II, Codes 5260, 5261.

In addition, there are other diagnostic codes that 
potentially relate to impairment of the knee; the veteran is 
entitled to be rated under the diagnostic code which allows 
the highest possible evaluation for the clinical findings 
shown on objective examination.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

When the knee is ankylosed in a favorable angle in full 
extension, or in slight flexion between zero and 10 degrees, 
a 30 percent evaluation is warranted.  38 C.F.R. § 4.71a, 
Code 5256 (2000).  When there is evidence of dislocation of 
the semilunar cartilage of the knee with frequent episodes of 
locking, pain and effusion into the joint, a 20 percent 
evaluation is warranted.  38 C.F.R. § 4.71a, Code 5258.  In 
this case, there has been absolutely no objective medical 
evidence of a dislocated semilunar cartilage with frequent 
episodes of locking or ankylosis of either knee.  Thus, an 
evaluation in excess of 10 percent is not warranted under 38 
C.F.R. § 4.71a, Codes 5256, 5258.

Diagnostic Code 5257 pertains to "other impairment of the 
knee."  Under those criteria, a 10 percent disability rating 
is warranted for slight impairment due to recurrent 
subluxation or lateral instability of the knee.  A 20 percent 
rating contemplates a moderate degree of impairment due to 
recurrent subluxation or lateral instability, and a maximum 
30 percent rating is warranted for severe impairment of the 
knee.  In this case, repeated VA medical examinations have 
consistently shown no objective indication of instability or 
subluxation.  Thus, a rating in excess of 10 percent is not 
warranted under Diagnostic Code 5257.  

Here, the Board notes that the VA General Counsel has 
determined that a claimant with service-connected arthritis 
and instability of the knee may be rated separately under 
Codes 5003 and 5257 so long as the evaluation of knee 
dysfunction under both codes does not amount to prohibited 
pyramiding under 38 C.F.R.§ 4.14.  See VA O.G.C. Prec. Op. 
No. 23-97 (July 1, 1997), 62 Fed. Reg. 63604 (1997); and VA 
O.G.C. Prec. Op. No. 9-98 (August 14, 1998), 63 Fed. Reg. 
56704 (1998).  In this case, however, there is no objective 
evidence of additional disability due to instability or 
subluxation; thus, a separate 10 percent rating is not 
warranted.  

The Board has also considered 38 C.F.R. §§ 4.40, 4.45, and 
4.59 addressing the impact of functional loss, weakened 
movement, excess fatigability, incoordination, and pain.  
DeLuca, 8 Vet. App. at 206-07.  However, given the right knee 
symptomatology delineated in the objective medical evidence 
of record, the Board finds that an additional "symbolic" 
range of motion loss for pain, excess fatigability, and 
decreased functional ability is not warranted.  The veteran's 
10 percent ratings are based on his complaints of pain, 
swelling, and limitation of flexion.  There is no credible 
evidence that additional factors, such as flare-ups or pain 
on use of the joint, restricts motion to such an extent that 
the criteria for a rating higher than 10 percent would be 
justified.  

With regard to 38 C.F.R. § 3.321(b)(1), it is noted that the 
veteran has not asserted, nor does the evidence suggest, that 
the regular schedular criteria are inadequate to evaluate his 
right and left knee disabilities.  While he clearly is 
impaired due to a host of disabilities, there is no 
indication that his right or left knee disabilities, in and 
of themselves, are productive of marked interference with 
employment, have necessitated frequent periods of 
hospitalization, or that the manifestations associated with 
these disabilities are unusual or exceptional.  Accordingly, 
the Board will not consider referral for consideration of an 
extra-schedular rating.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Since the preponderance of the evidence is against the claims 
for a rating in excess of 10 percent for the veteran's right 
and left patella tenosynovitis, the benefit-of-the-doubt 
doctrine is not applicable, and an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

A rating in excess of 10 percent for left leg patella 
tenosynovitis is denied.

A rating in excess of 10 percent for right leg patella 
tenosynovitis is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals



 

